Citation Nr: 0534562	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  02-08 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from September 
1962 to September 1965.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
denying entitlement to service connection for PTSD.  

By a notice of disagreement submitted in March 2002, a sister 
of the veteran reported that she was now his guardian.  She 
informed that this was required as a result of the accident 
and resulting quadriplegia.  The submitted document was 
signed with an "x", and was also signed by the veteran's 
sister.  Mail has been addressed to the veteran, and 
apparently there has been no effort to have the sister 
assigned his guardian for VA purposes.  Accordingly, the 
veteran is listed as the appellant in this appeal. 


FINDINGS OF FACT

1.  There is no evidence that that veteran was in Vietnam 
during his active duty.

2.  The veteran did not develop PTSD due to a verified 
inservice stressor, and PTSD did not develop and was not 
otherwise shown to be present as a result of any in-service 
occurrence or event.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.  
The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VA fulfilled these requirements by issuance of a VCAA letter 
in February 2003.  This development letter appropriately 
notified the veteran what VA would do and what he must do in 
furtherance of his claim.  Additionally, a statement of the 
case issued in May 2002 informed the veteran with specificity 
what would be required for his claim for service connection 
for PTSD to be granted.  By the appealed February 2002 rating 
action, by the May 2002 statement of the case, and by a July 
2005 supplemental statement of the case, the veteran was 
informed of evidentiary and procedural development in the 
course of his appeal, the evidence obtained and considered, 
and evidentiary bases for the RO's continued denial of his 
claim in the course of appeal, as well as the corollary 
factual bases upon which the appealed claim might be granted.  

In furtherance of the claim, all indicated treatment records 
were obtained, including VA treatment records and records 
underlying a grant of Social Security Administration (SSA) 
disability benefits, with these VA and SSA records obtained 
most recently in July 2005 and associated with the claims 
folder.  These records were considered by the RO in the 
issued July 2005 supplemental statement of the case.

The veteran has not reported of the existence of additional 
pertinent records not yet obtained.  The RO had alleged that 
the service records had been lost or destroyed, but service 
medical records were obtained and associated with the claims 
folder.  The veteran had alleged that he served in Vietnam 
when returning from duty in Korea, but he presented no 
evidence to support this assertion.  The RO appropriately 
inquired to Army sources concerning any service in Vietnam, 
and a negative reply was received in November 2001, with a 
service Record of Assignments provided not showing Vietnam 
service.  The veteran was informed of these developments, and 
of his own duty to assist in development of his claim, 
including his ultimate duty to provide evidence necessary to 
support his claim.  To date, the veteran has not provided 
information or evidence that might serve as an avenue for 
further development of his contention of combat and 
associated stressors while serving in Vietnam.  

The veteran was afforded the opportunity of hearings to 
address his claim.  However, including by a VA Form 9 
submitted in June 2002, the veteran declined this 
opportunity.  

There is no indication that appropriate notice and assistance 
was not provided in this case.  The outcome of this case 
turns on the absence of a verified stressor, with the only 
stressors alleged based on the contention that the veteran 
served in Vietnam and engaged in or witnessed combat while in 
Vietnam.  Ultimately, in the absence of any evidence or 
indication, other than the veteran's unsupported allegations, 
of the veteran having served in Vietnam, no additional 
development will further the veteran's claim, because the 
claim for service connection for PTSD cannot then be allowed.  
38 C.F.R. § 3.304(f).
  
Hence, all reasonable efforts have been undertaken to afford 
the veteran the opportunity to further his claim, including 
by testimony, and there is no indication that additional 
development efforts will further his claim.  

The Court has held that the notice requirements in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.   
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Service Connection for PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

VA regulations provide that service connection for PTSD 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ." 38 C.F.R. § 
3.304(f) (2004).  Section 4.125(a) of 38 C.F.R. incorporates 
the 4th edition of the DSM-IV as the governing criteria for 
diagnosing PTSD.

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence. See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV) and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror. The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

The veteran contends that he served in Vietnam and engaged in 
or witnessed combat or other war activities in while in 
Vietnam, including witnessing torture of civilians, and that 
these experiences in Vietnam were the stressors which he 
alleges caused PTSD.  When he made these allegations to a 
treating psychiatrist in August 2000, the psychiatrist 
assessed a history consistent with PTSD.  Upon more recent VA 
treatment in April 2005, the veteran again alleged combat in 
Vietnam, and complained of the presence of PTSD symptoms, 
including nightmares, flashbacks, avoidance of reminders of 
war experiences, and startle response.  A treating 
psychologist then diagnosed possible chronic PTSD to be ruled 
out.  It is not otherwise indicated whether the disorder was 
ruled in or out.  In view of the discussion below, it does 
not matter.

Because a verified inservice stressor is necessary to support 
a claim for service connection for PTSD, the Board must deny 
this claim based on the absence of any verification of the 
veteran's wholly unsupported assertions of service in Vietnam 
and of combat or witnessing combat in the course of that 
service in Vietnam.  The veteran's service form DD214 
indicates service from September 1962 to September 1965, with 
no indication of service in Vietnam, though listing one year 
and eleven days of foreign service.  All evidence indicates 
that the foreign service was in Korea.  The veteran's service 
medical records provide no indication of Vietnam service.  In 
response to RO query, the Department of the Army in November 
2001 stated that the veteran's record showed no service in 
Vietnam.  The Army provided a Record of Assignments Form for 
the veteran's service, showing service stateside and service 
in Korea, but not showing any service in Vietnam.  He has 
provided no competent evidence to show that he was in 
Vietnam.

The veteran has not alleged any stressor outside Vietnam, and 
no verification of any service in Vietnam has been obtained.  
Hence, the preponderance of the evidence is against there 
being a verified stressor in service.  There is also no 
indication in service medical records of any mental disorder, 
to include PTSD, in service, and hence service connection for 
PTSD is unsupported on a direct basis.  

Accordingly, the preponderance of the evidence is against the 
claim of entitlement to service connection for PTSD.  
38 C.F.R. §§ 3.303, 3.304(f).  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


